COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 LARRY CHAMBERS AND ABIE                                          No. 08-19-00061-CV
 WOLF,                                           §
                                                                     Appeal from the
                             Appellants,         §
                                                               County Court at Law No. 6
 V.                                              §
                                                                of El Paso County, Texas
 RICARDO RIVERA AND                              §
 CIMARRON CONYERS,                                                (TC# 2018DCV1525)
                                                 §
                              Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of the Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.